Willard, C. J.
I concur in the conclusions already stated. The present case appears to me to be free from difficulties that have surrounded many cases of this class. The inclination of the Courts has alwaj^s been to hold that provisions in contracts of this class making a prerequisite to payment a certificate of an expert not mutually selected by the parties as an arbitrator or appraiser, but acting as the agent of one of the parties to see that there is due performance of its requirements by the other party, are not conditions attached to the right of recovery under such contract, but means auxiliary to a settlement between the parties, tending to avoid legal controversy as to the part of due performance.
It has properly been regarded as inconsistent with the presumable intent of parties that their alternate rights should be made to depend upon the arbitrary act or judgment of a third person, however related to the parties. While the law and convenience allow parties to submit their differences to persons chosen by them as arbitrators, or to arrive at the ascertainment of some fact important between them by the help of arbitrators or appraisers, yet such an intent is not to be presumed nor gathered from words not necessarily leading to that conclusion. If the words of a contract can *131bear any other construction, they cannot be regarded as working a deprivation of these important civil rights that secure to all the judgment of competent and impartial tribunals constituted by public authority in all matters of fact or law disputed between them.
Subjecting the contract in suit to these tests, I am satisfied that the sound conclusion is that only those specific modes of compensation provided for in the contract, and consisting of various installments of the contract price, agreed to be paid at various stages of the work, are affected by the provisions as to the requirement of the certificate of the architect, and that the general covenant to pay for the work at a certain price, dependent on its completion according to the contract, is not affected by such provision, and the right of recovery, on proof of due and complete performance, is not dependent in any respect on the question whether the architect gave or refused a certificate, or whether his conduct was justifiable or unjustifiable in that respect.
The application of this view to all the installments but the last can hardly need illustration. Had no provision been made for anticipating the completion of the contract by payments during the progress of the work, the contractor would only have been entitled to receive the contract price upon due and complete execution of all that was called for by the contract. In conceding payment during the progress of the work for the advantage of the contractor; the owner of the building naturally desired protection from overpayment on the one hand or accepting work improperly done on the other. The usual and most practicable means for attaining this end was to make such intermediate payments to depend upon the certificate of an expert. If that certificate was properly withheld, the right to intermediate payment might be lost, but not to ultimate payment on the completion of the work.
Had there been a demand in this ease for interest on any of the installments, and proof that it had been withheld, the question of the refusal of the architect to furnish his certificate might have become material. There is, however, no such demand, and the subject is alluded to only to illustrate the difference between a demand to have the installments paid on the conditions on which they depended and a demand for the whole contract price on proof of due performance.
The last installment contained a provision for the benefit of the owner of the house, namely that he should have a credit for a cer*132tain amount for a fixed period of time. If the architect had given Ms certificate so that this last installment had become payable as such under the contract, then the owner would have been entitled to the credit thus stipulated. The withholding of the certificate prevented this clause of the contract from becoming operative, so that the contractor could, on completing the work in his contract, have at once commenced his action for the contract price without waiting for the time stipulated in reference to this credit to expire.
The application of this rule of construction to the case would not lead to a different result had this peculiar feature of the last installment not existed and had that installment called for payment in each. It is the fact that the contract calls for payment for a single and indivisible object of contract in advance of its complete execution that gives the key of interpretation ; and although this reasoning does not specially apply to this last payment, yet the demand of a certificate as to such installment is explained by the natural desire of the parties to have an uniform method of payment throughout and an important aid to a settlement without controversy.
When, as in the present case, the contract calls for payments during the progress of the work and there is a provision rendering necessary the certificate of an architect or engineer, such provision ought to be referred to the scheme of payment set out in the contract, and not to the final obligation to pay on proof of due completion of the work called for by the contract. The circumstances connected with the last installment already alluded to make this case a very strong illustration of the soundness of this conclusion.
The result of this construction is, that no part of the contract is rejected as insensible, but all provisions take useful effect subject to the proper legal presumptions already mentioned.